EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
the 22nd day of February, 2013, between Universal Insurance Holdings, Inc., a
corporation organized and existing under and by virtue of the laws of the State
of Delaware, having its principal place of business at 1110 West Commercial
Boulevard, Fort Lauderdale, Florida 33309 (the “Company”), and Sean Downes
(“Executive”).

W I T N E S S E T H:

WHEREAS, the Company is engaged in the insurance and financial services
industry; and

WHEREAS, Executive currently serves as Senior Vice President and Chief Operating
Officer of the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
Executive should become the President and Chief Executive Officer of the
Company; and

WHEREAS, the Company and Executive are parties to an Employment Agreement,
January 1, 2005, as amended (the “Prior Agreement”) and now desire to amend and
restate the terms of the Prior Agreement to acknowledge Executive’s new
positions and compensation with the Company and to provide for the continued
employment of Executive on the terms set forth in this Agreement; and

WHEREAS, the Company and Executive desire to enter into this Agreement so that
the rights, duties, benefits and obligations of each in respect of the
employment of Executive for and by the Company will be fully set forth under the
terms and conditions stated herein upon the execution hereof; and

WHEREAS, the Board has approved the employment of Executive upon the terms and
conditions set forth herein by a resolution issued by it, and have authorized
the execution and delivery of this Agreement.

NOW, therefore, in consideration of the mutual promises contained herein,
including the continuation of Executive’s employment, and for other good and
valuable consideration, the Company and Executive agree as follows:

1. EMPLOYMENT

The Company hereby employs Executive as its President and Chief Executive
Officer. Executive hereby accepts such employment and agrees to perform the
services and duties specified herein or as assigned to him from time to time by
the Board.



--------------------------------------------------------------------------------

2. TERM

Subject to the terms and conditions herein, the term of the employment of
Executive under this Agreement (“Term”) is effective as of February 22, 2013
(the “Effective Date”) and shall terminate on December 31, 2015, unless extended
in accordance with this section or by written instrument executed by the Company
after review and approval of such extension by the Board (“Expiration Date”), so
that at the Expiration Date of this Agreement there shall be no automatic
extension of the Term of employment under this Agreement.

3. DISABILITY

If, during the Term, Executive shall become unable to perform his duties as
provided for herein by reason of illness or injury for a consecutive period of
ninety (90) days, then the Company after that ninety (90) day period may, on
thirty (30) days’ prior written notice to Executive, suspend the officership
held by Executive. In the event of such suspension, Executive shall remain an
employee of the Company and receive his compensation and all of his fringe
benefits as set forth below in Sections 6 and 8, respectively, for the lesser of
(i) one (1) year from the date of such suspension or (ii) the remaining Term
(the “Suspension Period”). If during the Suspension Period, Executive returns to
perform his duties as provided for herein, and there is no physical or mental
inability to perform such duties, then Executive shall resume the officership
and the Company shall continue payment of his full compensation and all of his
fringe benefits as set forth below in Sections 6 and 8, respectively.
Executive’s employment with the Company shall terminate at the end of the
Suspension Period if Executive has not returned by the end of the Suspension
Period to the full-time performance of his duties hereunder.

4. TERMINATION FOR CAUSE

Executive’s employment under this Agreement may be immediately terminated by the
Company for “cause” at any time, upon written notice to Executive, after which
all obligations of the Company to Executive shall thereupon cease. And any
accrued but not paid benefits hereunder shall then no longer be an obligation of
the Company. For the purposes of this Agreement, the term “cause” when used with
reference to the termination of this Agreement, shall mean only any or all of
the following:

(a) Executive’s absence from his employment for any reason other than sickness
or injury, at substantially all times during a period of ninety (90) consecutive
days;

(b) Failure on the part of Executive to (i) follow material instructions or
policy of the Board given or adopted in good faith, or (ii) carry out an agreed
policy or course of action as determined by (a) the Board or (b) a committee of
the Board or (c) carry out the directions of the Board, any or all of which is
or may be to the detriment of the Company;

(c) Willful misconduct or gross negligence of Executive in connection with the
performance of his duties; or

(d) Executive has been convicted of or has pled guilty to an indictable offense
or felony in any jurisdiction in the United States, either State or Federal.

 

2



--------------------------------------------------------------------------------

5. DUTIES

(a) Executive shall perform the following duties in connection with his
employment, all of which shall be subject to the paramount directions of the
Board:

(i) To serve as President and Chief Executive Officer of the Company and to
perform all such duties, authority and responsibilities associated with such
positions as provided in the by-laws of the Company or as assigned to Executive
from time to time by the Board; and

(ii) To direct in the formulation of its business policy and strategic direction
and business affairs and to lead the Company’s dealings with other companies, in
its regulatory affairs, and in its dealings with banks, other financial
institutions and other groups and institutions; and

(iii) To undertake such specific assignments, consistent with his office and
position, as may be given to him from time to time by the Board; and

(iv) Subject to the nominating and governance procedures of the Board and to
election or reelection by the Company shareholders, to continue to serve as a
director of the Company and also if elected, to serve, without additional
consideration, as a director of any subsidiary or affiliate of the Company.

(b) Executive shall devote his best efforts and skills to the affairs of the
Company, and to the performance of the duties set forth in this Section 5 on a
full-time basis. Executive shall not participate in any “outside business”
activity that will either (i) interfere with, or (ii) be a conflict of interest
with the performance of Executive’s duties, activities and employment pursuant
to this Agreement. The foregoing notwithstanding, Executive has disclosed to the
Company his other outside business interests (“Outside Business Interests”)
which are listed on Schedule “1” hereto and the Company with this full knowledge
has consented to Executive’s continuance thereof. Moreover, the Company agrees
to permit Executive to involve himself in other similar Outside Business
Interests, on condition that they similarly be disclosed and are added to
Schedule “1” prior to their being commenced. The failure to disclose and list
any Outside Business activity on Schedule “1” shall be prima facie a breach of
this provision. Executive may also invest his assets and manage, protect and
support the profitability of such assets, as well as devote such reasonable time
as is required by such Outside Business Interests, subject to the limitations
set forth in this Section 5(b).

6. COMPENSATION

(a) Base Salary

Executive shall receive from the Company, or in the aggregate from any of its
subsidiaries, for the discharge of Executive’s duties and activities on behalf
of the Company as provided for herein, an annual salary (“Base Salary”) of
$2,000,000, which shall be paid by the Company to Executive in equal and regular
installments not less frequently than monthly, in accordance with the Company’s
policy for payment of employee salaries and which shall be increased by 7.25% on
each of January 1, 2014 and January 1, 2015 over the rate in effect immediately
prior to such dates; provided, however, that Executive has remained in the
full-time employment of the Company on the date of each such increase.

 

3



--------------------------------------------------------------------------------

(b) Annual Bonus

Executive shall receive an annual bonus of 3% of the Company’s pre-tax income up
to $5,000,000 and 4% of the Company’s pre-tax income over $5,000,000 (the
“Annual Bonus”), which shall be computed as at December 31 of each year of the
Term of this Agreement; provided, however, that in no event shall any Annual
Bonus be paid to Executive later than March 15 of the year following the year in
which it was earned; and provided, further, that the payment of any Annual Bonus
pursuant to this Section 6(b) shall be contingent upon the Company’s
shareholders approving the bonus formula described in this Section 6(b) at the
annual meeting of shareholders in 2013, and should the Company’s shareholders
fail to approve the bonus formula described in this Section 6(b), the bonus
formula in the Prior Agreement shall continue to apply in lieu of the formula
set forth above.

(c) Award of Restricted Stock Units

Subject to Executive’s continued employment through the applicable grant date,
Executive will receive a total of 1,500,000 restricted shares of common stock of
the Company in three separate grants of restricted stock as provided below:

(i) A time-based grant of 500,000 restricted shares granted on a date specified
by the Compensation Committee of the Board (the “Compensation Committee”) in
April, 2013 and vesting on April 7, 2014;

(ii) A time-based grant of 500,000 restricted shares granted on a date specified
by the Compensation Committee in April, 2014 and vesting on April 7, 2015; and

(iii) A time- and performance-based grant of 500,000 restricted performance
shares granted on April 1, 2015 and vesting on March 15, 2016 and upon
achievement of one or more performance measures discussed with Executive prior
to such grant and approved by the Compensation Committee in connection with such
grant.

No grant shall occur unless Executive has remained in the continuous full-time
employ of the Company through the applicable grant date or if Executive’s
employment has ended for any reason (including death) prior to the applicable
grant date, and no award, once granted, shall vest unless Executive remains in
the continuous employ of the Company through the applicable vesting date or if
Executive’s employment has ended for any reason (including death) prior to the
applicable vesting date. Each grant shall be subject to the terms and conditions
of the applicable restricted stock award and shall be governed by the Universal
Insurance Holdings, Inc. 2009 Omnibus Incentive Plan (the “Plan”) and other
applicable award documentation.

 

4



--------------------------------------------------------------------------------

7. OPTIONS AND WARRANTS

From time to time, the Company may grant to Executive options or warrants to
purchase the Company’s common stock. The Company shall enter into an option or
warrant agreement for the issuance of such options or warrants in such event.

8. FRINGE BENEFITS

In addition to the base compensation set forth in Sections 6 and 7 above,
Executive shall be entitled to receive the following benefits:

(a) Any benefits under group hospitalization, health, dental care or sick leave
plan, life or other insurance or death benefit plan, travel or accident
insurance, or contingent compensation plan, or any other present or future plan,
including any qualified retirement plan, for which any employees are or shall
become eligible. If Executive is not eligible for health benefits as described
above, by reason of age, location or otherwise, then Executive shall be provided
equivalent benefits determined at the election of the Company. Executive shall
be eligible to receive the foregoing benefits during the six (6) month period
following the termination of his employment under this Agreement, except if this
Agreement is terminated for cause, and after that six (6) month period,
Executive shall be entitled to COBRA benefits; and

(b) An annual vacation of up to thirty (30) days, whether taken individually or
consecutively (“Vacation Period”), at such time or times as shall be approved by
the Company, and which approval shall not be unreasonably withheld. Full
compensation shall be paid during any Vacation Period. Any portion of any
Vacation Period not used within any year shall be accrued and will accumulate,
and may be used by Executive at any time during his employment in accordance
with the provisions of this Section 8. If Executive has not used all of his
accrued and accumulated vacation time at the termination of his employment, the
Company shall pay any unused vacation to Executive in a lump sum within ninety
(90) days following his termination of employment; and

(c) Executive may incur and shall be reimbursed for reasonable expenses that are
related to the Company’s business, including expenses for entertainment, travel
and similar items (“Approved Reimbursable Expenses”). All such reimbursement of
Approved Reimbursable Expenses shall be made within thirty (30) days of receipt
by the Company from Executive of an itemized account and if necessary proper
substantiation of Approved Reimbursable Expenses. In order to facilitate the
payment of the Approved Reimbursable Expenses, the Company may at its option
furnish Executive with Company acquired credit cards as may be available to all
other executive officers of the Company; and

(d) Executive shall be given a private office with secretarial help and any and
all reasonable facilities and services so as to be suitable with his position as
President and Chief Executive Officer, and so as to assist in the performance of
his duties and activities; and

(e) Executive shall be given an automobile allowance or automobile lease plan to
the extent of six thousand dollars ($6,000.00) per annum, paid in arrears in
twelve (12) equal monthly installments, to be used to defray acquisition expense
for an automobile, as well as insurance and maintenance expenses for the
automobile.

 

5



--------------------------------------------------------------------------------

9. SECTION 409A COMPLIANCE

The provisions of this Section 9 shall apply notwithstanding any provision of
this Agreement related to the timing of payments following Executive’s
resignation.

(a) If, at the time of Executive’s resignation of employment with the Company,
Executive is a Specified Employee (as defined below), then any outstanding
awards payable under the Plan and any other amounts payable under this Agreement
that the Company determines constitute deferred compensation within the meaning
of Section 409A of the Code and which are subject to the six-month delay
required by Treas. Reg. Section 1.409A-1(c)(3)(v), shall be delayed and not paid
to Executive until the first business day following the six-month anniversary of
Executive’s date of resignation (the “Short-Term Deferral Date”), at which time
such delayed amounts will be paid to Executive in a cash lump sum (the “Catch-Up
Amount”). If payment of an amount is delayed as a result of this Section 9(a),
such amount shall be increased with interest from the date on which such amount
would otherwise have been paid to Executive but for this Section 9(a) to the day
prior to the date the Catch-Up Amount is paid. The rate of interest shall be the
applicable short-term federal rate applicable under Section 7872(f)(2)(A) of the
Code for the month in which the date of Executive’s resignation occurs. Such
interest shall be paid at the same time that the Catch-Up Amount is paid. If
Executive dies on or after the date of Executive’s resignation and prior to the
Short-Term Deferral Date, any amount delayed pursuant to this Section 9(d) shall
be paid to Executive’s estate or beneficiary, as applicable, together with
interest, within 30 days following the date of Executive’s death.

(b) “Specified Employee” has the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code. The determination of whether Executive
constitutes a Specified Employee on the date of his resignation shall be made in
accordance with the Company’s established methodology for determining Specified
Employees.

(c) “Separation from Service” means a “separation from service” from the Company
within the meaning of the default rules under the final regulations issued
pursuant to Section 409A of the Code. For purposes of this Agreement, the terms
“terminate,” “terminated,” “termination” and “resignation” mean a termination of
Executive’s employment that constitutes a Separation from Service.

(d) For purposes of applying the provisions of Section 409A of the Code to this
Agreement, each separately identifiable amount to which Executive is entitled
under this Agreement shall be treated as a separate payment. To the extent any
reimbursements or in-kind benefit payments under this Agreement are subject to
Section 409A, such reimbursements and in-kind benefit payments shall be made in
accordance with Section 409A, and payments of such reimbursements or in-kind
benefits shall be made on or before the last day of the calendar year following
the calendar year in which the relevant expense is incurred.

10. CHANGE IN CONTROL

Notwithstanding any other provision to the contrary, the following provisions
will govern in the event a Change in Control (as defined herein) occurs during
the Term:

 

6



--------------------------------------------------------------------------------

(a) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if (i) there shall be consummated (A) any consolidation or merger
in which the Company is not the continuing or surviving corporation or pursuant
to which shares of the Company’s common stock would be converted into cash,
securities or other property, other than a consolidation or a merger having the
same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger or (B) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions other
than in the ordinary course of business of the Company) of all, or substantially
all, of the assets of the Company to any corporation, person or other entity
which is not a direct or indirect wholly-owned subsidiary of the Company, or
(ii) any person, group, corporation or other entity (collectively, “Persons”)
shall acquire beneficial ownership (as determined pursuant to Section 13(d) of
the Securities Exchange Act of 1934, as amended, and rules and regulations
promulgated hereunder) of 50% or more of the Company’s outstanding common stock;
provided, however, that in all cases, any such event described in this
Section 10(a) will not be determined to constitute a Change in Control unless
the event constitutes either a “change in ownership,” “change in effective
control” or “change in the ownership of a substantial portion of the assets” of
the Company, as such terms are described in Treasury Regulation
Section 1.409A-3(i)(5).

(b) If a Change in Control occurs during the Term as defined in
Section 10(a) above and Executive’s employment with the Company is involuntarily
terminated by the Company other than for cause or Executive resigns for Good
Reason (as defined in Section 10(e) below) upon or within twenty-four
(24) months following such Change in Control (notwithstanding the expiration of
the Term), then, in lieu of any severance or other amounts payable by the
Company under this Agreement or otherwise in connection with the termination of
employment, the Company shall pay to Executive no later than the sixtieth day
following such termination of employment a cash lump sum amount equal to
(i) forty-eight (48) months’ base salary and (ii) two times any bonuses paid in
respect of the preceding fiscal year.

(c) If a Change in Control occurs as defined in Section 10(a) above, then all
options or warrants granted to Executive shall immediately vest and become
exercisable. Such acceleration of the vesting of options or warrants shall be in
addition to, and shall have no effect on, any payments accrued pursuant to
Section 10(b).

(d) Notwithstanding anything in this Agreement to the contrary, in the event
that it is determined by an independent accounting firm chosen by mutual
agreement of the parties that any economic benefit, payment or distribution by
the Company to or for the benefit of Executive, whether paid, payable,
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (such
excise tax referred to in this Agreement as the “Excise Tax”), then the value of
any such Payments payable under this Agreement which constitute “parachute
payments” under Section 280G(b)(2) of the Code, as determined by the independent
accounting firm, will be reduced so that the present value of all Payments
(calculated in accordance with Section 280G of the Code and the regulations
thereunder), in the aggregate, is equal to 2.99 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 

7



--------------------------------------------------------------------------------

(e) For purposes of this Section 10, “Good Reason” shall mean (i) any material
diminution in Executive’s title, duties or reporting responsibilities, (ii) a
material reduction in Executive’s compensation or the failure to pay Executive
any material amount of compensation when due or (iii) a material breach of this
Agreement by the Company.

11. DISCLOSURE OF INFORMATION AND NON-COMPETITION

(a) Executive recognizes and acknowledges that during the course of his
employment he will have access to certain confidential information of the
Company and that such information constitutes valuable, special and unique
property of the Company. During the Term of this Agreement and following
termination of his employment hereunder and for a term of two years, Executive
will not disclose information, including any trade secrets or confidential
information of the Company obtained during the course of his employment with the
Company, except such information as may have become part of the public domain
through no fault of Executive, which public domain determination shall only be
made by the Company in a written acknowledgment made at the request of
Executive, before Executive may be free to disclose any such claimed public
domain information.

(b) During the Term and for two years thereafter, Executive will not, directly
or indirectly, engage in any business enterprise or activity competitive with
the business of the Company either as an employee, consultant, partner,
shareholder, or in any other capacity. Further, Executive agrees that he will
not either during or within two years subsequent to the termination of his
employment, disturb, entice, hire or in any other manner attempt to persuade any
employee, dealer, supplier or customer of the Company to discontinue its
business relationship with the Company.

(c) Executive and the Company acknowledge that it would be very difficult or
impossible to measure the damages resulting from a breach of this Section 11,
and that any such breach would cause immediate and irreparable harm. Therefore,
in consequence of the foregoing, Executive hereby agrees that any breach or
threatened breach by him of any provision of this Section 11 shall entitle the
Company, in addition to any other legal remedies available to it, to obtain from
any Court of competent jurisdiction a temporary and permanent injunction in
order to enjoin such breach or threatened breach, without the necessity on the
part of the Company, in any application for such injunctive relief (a) to show
immediate and irreparable harm, (B) likelihood of success on the merits, and
(c) to post any bond or undertaking, all of which would be a requirement of such
an application absent this covenant waiving those requirements. Executive also
covenants that the service of any papers to commence any legal proceedings,
including proceedings to obtain injunctive relief, may be done by utilizing
Federal Express in lieu of any other form of personal delivery of the process or
orders of the Court and upon doing so the service and notice provisions for the
commencement of legal proceedings shall be satisfied.

(d) Notwithstanding any other provision to the contrary, in the event of a
Change in Control as defined in Section 10(a) above, this Section 11 will not
apply.

 

8



--------------------------------------------------------------------------------

12. DEATH DURING EMPLOYMENT

Except as provided above, if Executive dies during the Term, then the Company
shall pay to his beneficiaries or, if no beneficiaries are have been named, to
his estate, compensation which would otherwise be payable to Executive for the
shorter of (i) one (1) year from the date of his death, or (ii) the period
ending on the Expiration Date of this Agreement.

13. PATENTS, COPYRIGHTS AND PROPRIETARY RIGHTS

During the Term, all work product emanating directly and/or indirectly from
Executive’s duties and activities effected on behalf of the Company (“Work
Product”) shall be exclusively owned by the Company. If any such Work Product is
the subject of an application for patent, copyright, trade mark or similar
proprietary protection (“Application”), then regardless of the name of the
person or entity submitting the Application, Executive hereby acknowledges the
Company’s exclusive rights in and to the Application for proprietary protection.
If the Application results in the issuance of the requested proprietary
protection, e.g., a patent or copyright, then Executive hereby acknowledges the
Company’s exclusive ownership therein, and Executive will execute any documents
necessary to give effect and implement this ownership, including but not limited
to an assignment of the Application and/or the issued proprietary protection.

14. NOTICE

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and actually delivered, or if sent either by Federal
Express, hand-delivery, e-mail, or postage prepaid, by certified mail, return
receipt requested, with a copy by ordinary mail, to the addresses below:

 

As to Company

  

Universal Insurance Holdings, Inc.

1110 West Commercial Boulevard

Fort Lauderdale, Florida 33309

Attn: Chairman, Compensation Committee of the Board of Directors

As to Executive:

   To Executive’s most recent address on file with the Company

or to such other address as either party shall designate by written notice to
the other.

15. ASSIGNMENT

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company. Executive acknowledges that the services to be rendered by him are
unique and personal, and accordingly, he may not assign any of his rights,
duties, obligations or benefits under this Agreement.

 

9



--------------------------------------------------------------------------------

16. ENTIRE AGREEMENT

This Agreement contains the entire agreement and understanding of the Company
and Executive with respect to the subject matter hereof, and shall incorporate,
merge and supersede all prior agreements and understandings between the Company
and Executive, either oral or written, if any. This Agreement supersedes and
replaces the Prior Agreement and all amendments to the Prior Agreement. No
modification, change or amendment to this Agreement, shall be binding upon the
Company or Executive unless the same is in writing, and signed by the party
against whom enforcement of the modification, change or amendment is sought to
be enforced.

17. MISCELLANEOUS

(a) This Agreement and the implementation of it shall be subject to and governed
by the laws of the State of Florida applicable to contracts fully executed and
performed in such State, and any legal proceedings relating to (i) the
interpretation or enforcement of any of the provisions of this Agreement, or
(ii) any dispute relating to the employment relationship created by the
Agreement, shall only be brought in the Circuit Court of the State of Florida,
in and for the County of Palm Beach.

(b) The Section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or the interpretation of this Agreement.

(c) The failure of any provision of this Agreement shall in no manner affect the
right to enforce the remainder of this Agreement, and the waiver by either the
Company or Executive of any breach of any provision of this Agreement shall not
be construed to be a waiver by the Company or Executive of any succeeding breach
of such provision or a waiver by such party of any breach of any other provision
of this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Executive: /s/ Sean Downes

Sean Downes

 

 

 

UNIVERSAL INSURANCE HOLDINGS, INC. /s/ Bradley I. Meier

Bradley I. Meier

President and Chief Executive Officer

 

 

 

 

11